Citation Nr: 0525806	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-08 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back injury.

2.  Entitlement to service connection for bilateral knee 
disorders.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





INTRODUCTION

The veteran served on active duty from May 1973 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he injured his low back and his 
knees during parachute jumps in service.  His DD 214 shows 
that he received a parachute badge.  Service medical records 
show complaints and treatment for low back and bilateral knee 
problems in service.  VA medical records dated through March 
2002 show findings of low back pain and spasms and 
osteoarthritis/degenerative joint disease as well as 
complaints of bilateral knee pain.  In a June 2005 statement, 
the veteran's private physician, Dr. K. K., stated that the 
veteran had low back and bilateral knee pain, which the 
veteran reported were the result of parachute jumps in 
service.  Unfortunately, it does not appear that Dr. K. 
reviewed the veteran's claims file.  

Additionally, at his June 2005 hearing, the veteran reported 
(Dr. K. subsequently noted) that he is followed at VA for his 
problems.  However, the most recent VA medical records 
pertaining to his back and knees are dated in 2003.  
Moreover, the veteran testified that VA doctors have related 
his bilateral knee and low back problems to his service.  
However, there is no such written opinion in the claims file.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The AMC should obtain the veteran's 
outpatient clinical treatment records 
from the Tuskegee VAMC from March 2003 to 
present and associate them with the 
claims file.  If any records cannot be 
obtained, it should be so stated, and the 
veteran is to be informed of any records 
that could not be obtained.  

2.  The veteran should also be afforded 
the appropriate VA orthopedic examination 
to determine the nature and etiology of 
any low back and bilateral knee 
disorders. The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.
 
Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
should state, if possible, the diagnosis 
of the veteran's low back and/or 
bilateral knee disorders, if any.  The 
examiner should provide opinions as to 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
low back disorder and/or knee disorders 
that may be present are causally related 
to any incident of service to include the 
veteran's parachute jump requirements.  
The examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.
If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  

3.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	
                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




